Per Curiam.
The defendant, L. Douglas Nolan, appeals from the judgment of the trial court in a quiet title action in which the trial court granted the plaintiff title in a strip of land serving as a common boundary between the plaintiff’s and the defendant’s properties. On appeal, the defendant argues that the trial court improperly interpreted the evidence at trial. Accordingly, he asks us to interpret the evidence presented at trial independently and to reverse the decision of the trial court. We decline to undertake such a review.
Although much of the trial testimony was disputed, the credibility of witnesses, the findings of facts and the drawing of inferences are all within the province of the trier of fact. Grayson v. Grayson, 4 Conn. App. 275, 293, 494 A.2d 576 (1985), appeal dismissed, 202 Conn. 211, 520 A.2d 225 (1987). “It is futile to assign error involving the weight of testimony or the credibility of witnesses.” Slattery v. Maykut, 176 Conn. 147, 149, 405 A.2d 76 (1978). This court can neither retry the facts in order to make our own findings nor pass *921on the credibility of witnesses; Lupien v. Lupien, 192 Conn. 443, 445, 472 A.2d 18 (1984); Jacobsen v. Jacobsen, 177 Conn. 259, 263, 413 A.2d 854 (1979); “but can only review such findings to determine whether they could legally, logically and reasonably be found thereby establishing that the trial court could reasonably conclude as it did.” Zolan, Bernstein, Dworken & Klein v. Milone, 1 Conn. App. 43, 47, 467 A.2d 938 (1983).
The judgment is affirmed.